            Case 3:19-cv-01587-KAD Document 46 Filed 08/02/21 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


DOUGLAS GAROFALO,                                  :
    Plaintiff,                                     :
                                                   :
v.                                                 :       3:19cv1587 (KAD)
                                                   :
DETECTIVE/SERGEANT THOMAS                          :
SHEEHAN, et al.                                    :
et al.,                                            :
        Defendants.                                :

       MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT

          On October 9, 2019, the pro se plaintiff, Douglas Garofalo, (hereinafter “Garofalo” or

“Plaintiff”), who was formerly incarcerated within the custody of the Connecticut Department of

Correction (“DOC”), filed this civil rights complaint pursuant to 42 U.S.C. § 1983 against Senior

Assistant State’s Attorney (“SASA”) Christopher Parakilas, Detective/Sergeant Thomas Sheehan

and Detective Scott Sagan both of the Simsbury Police Department. Compl., ECF No. 1. His

complaint arises out of the seizure and subsequent forfeiture of his automobile. Upon initial

review, the Court permitted Garofalo’s complaint to proceed on Fourteenth Amendment due

process violation claims against Detective/Sergeant Sheehan and Detective Scott Sagan

(“Defendants”).1 Initial Review Order (ECF No. 10). Pending before the Court is Defendants’

motion for summary judgment which was fully briefed as of May 7, 2021. For the reasons that

follow, the motion for summary judgment is granted.

          STANDARD OF REVIEW




1    The Court dismissed the claims against SASA Parakilas on the basis of prosecutorial immunity. Id. at 7.
                                                       1
         Case 3:19-cv-01587-KAD Document 46 Filed 08/02/21 Page 2 of 13




       A motion for summary judgment may be granted only where there is no genuine dispute

as to any material fact and the moving party is entitled to judgment as a matter of law. Rule

56(a), Fed. R. Civ. P.; see also Nick’s Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107,

113-14 (2d Cir. 2017). “A genuine issue of material fact exists if ‘the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Nick’s Garage, 875 F.3d at

113-14 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Which facts are

material is determined by the substantive law. Anderson, 477 U.S. at 248. “The same standard

applies whether summary judgment is granted on the merits or on an affirmative

defense....” Giordano v. Market Am., Inc., 599 F.3d 87, 93 (2d Cir. 2010).

       The moving party bears the initial burden of informing the court of the basis for its

motion and identifying the admissible evidence it believes demonstrates the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party

meets this burden, the nonmoving party must set forth specific facts showing that there is a

genuine issue for trial. Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). He cannot “rely on

conclusory allegations or unsubstantiated speculation but must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact.” Robinson v.

Concentra Health Servs., 781 F.3d 42, 34 (2d Cir. 2015) (quotation marks and citation omitted).

To defeat a motion for summary judgment, the nonmoving party must present such evidence as

would allow a jury to find in his favor. Graham v. Long Island R.R., 230 F.3d 34, 38 (2d Cir.

2000). Although the court is required to read a self-represented “party’s papers liberally and

interpret them to raise the strongest arguments that they suggest,” Willey v. Kirkpatrick, 801 F.3d

51, 62 (2d Cir. 2015), “unsupported allegations do not create a material issue of fact” and do not


                                                 2
           Case 3:19-cv-01587-KAD Document 46 Filed 08/02/21 Page 3 of 13




overcome a properly supported motion for summary judgment. Weinstock v. Columbia Univ.,

224 F.3d 33, 41 (2d Cir. 2000).

          FACTUAL BACKGROUND2

          The Defendants are employees of the Simsbury Police Department. Defs.’ Rule 56(a)1 at

¶ 1. The Connecticut judicial website shows that Plaintiff was arrested and charged with sexual

assault in the second degree on October 7, 2015 and sentenced on November 3, 2017.3 See case

detail for H14H-CR15-0169922-T available at https://www.jud2.ct.gov/crdockets. Following his

arrest, he was held on bond. At the time of his arrest, the Plaintiff’s 2001 Land Rover had been

seized.

          Thereafter, Defendant Sheehan asked the Chief State’s Attorney’s Office whether the

Land Rover could be forfeited. The Plaintiff attached several exhibits related to the Simsbury

Police Department’s request for prosecution of the forfeiture against Garofalo’s property to his

Rule 56(a)2 statement.4 A Simsbury Police Department “Case/Incident Report” dated November

11, 2015 signed by Sergeant Sheehan and Captain Boulter states:

          On 10/19/15 I spoke with a representative of the Asset Forfeiture Bureau of the Chief
          State’s Attorney’s Office in regards to this Incident. I inquired if the Simsbury Police
          Department could request Asset Forfeiture Proceedings for the 2001 Land Rover that was
          used during the commission of this crime. They confirmed that based on C.G.S. [§] 54-
          33g, the proceedings could be initiated by this department.

Pl.’s ex. C (ECF No. 38 at 33). A Forfeiture Notice form for the Simsbury Police Department to

request the Connecticut Division of Criminal Justice to prosecute the forfeiture against


2The  relevant facts are taken from the Defendants’ Local Rule 56(a)1 Statement with attached exhibits (“Def.’s Rule
56(a)1”) (ECF No. 32-3); and Plaintiff’s Local Rule 56(a)2 Statement (“Plf.’s Rule 56(a)2”) (ECF No. 38) with
attached exhibits. All of the facts set forth herein are undisputed unless otherwise indicated.
3 The Court may “take judicial notice of relevant matters of public record.” Giraldo v. Kessler, 694 F.3d 161, 164

(2d Cir. 2012).
4 Defendants do not contest the authenticity of these documents.

                                                         3
         Case 3:19-cv-01587-KAD Document 46 Filed 08/02/21 Page 4 of 13




Garofalo’s Range Rover lists Sergeant Sheehan as the contact and indicates Garofalo’s address

as 20 Selma Court in Simsbury, Connecticut. Pl.’s ex. H (ECF 38 at 38). A Vehicle Information

Form for submission to the Asset Forfeiture Bureau of the Chief State’s Attorney Office lists

Detective Sagan as the police department contact officer, describes Garofalo’s Range Rover, and

lists Garofalo’s address as 20 Selma Court in Simsbury, Connecticut. Pl.’s ex. I (ECF No. 38 at

39).

        The State of Connecticut Asset Forfeiture Bureau filed an In Rem Petition for Disposition

of Seized Property on December 30, 2015. Defs.’ Rule 56(a)1 at ¶ 6; see Defs.’ ex. D (In Rem

Petition of Seized Property) (ECF No. 32-3 at 36). Thereafter, the Connecticut Superior Court

issued a Finding of Ownership & Order for Notification and Hearing Date that ordered “the State

to give notice” to Garofalo “by certified mail” that a January 29, 2016 hearing would be held on

the in rem Petition. Id. at ¶ 7; Defs.’ ex. E (ECF No. 32-3 at 41).

        The State sent the notice (postmarked January 12, 2016) by certified mail, to “Douglas

Garofalo, 20 Selma Court, Weatogue, CT 06089,” which notice was returned to sender as

“Unclaimed” and “Unable to Forward.” Defs.’ Rule 56(a)1 at ¶ 9; Defs.’ ex. F (ECF No. 32-3 at

47-48). The Connecticut Superior Court approved the State’s request to continue the forfeiture

proceeding until after notice by publication because the notice by certified mail had been

unsuccessful. Pl.’s ex. P (ECF No. 38 at 53). Throughout this time, Plaintiff remained

incarcerated.

        Notice was thereafter published in the Hartford Courant on February 18, 2016. Defs.’

Rule 56(a)1 at ¶ 10.5 The notice stated:


5 Garofalo responds that he was in prison at the time this notice was published and had no access to the
newspaper. Pl.’s Rule 56(a)2 at ¶ 10.
                                                    4
         Case 3:19-cv-01587-KAD Document 46 Filed 08/02/21 Page 5 of 13




       The Superior Court has found that the persons listed below own property seized in
       connection with a drug offense. Pursuant to General Statutes Sec. 54-36h or 54-33g, the
       State of Connecticut has petitioned for forfeiture of the property. The State hereby gives
       notice that unless the owners appear to contest the forfeiture, the State will move the
       Court to enter a default and judgment, resulting in forfeiture of the property.

       The Court has ordered a hearing on the State’s Petition for March 11, 2016, at 10 a.m., at
       the Superior Court, G.A. 13, 111 Phoenix Avenue, Enfield, Connecticut, 06082.

Defs.’ ex. G (ECF No. 32-3 at 52).

       On March 11, 2016, the Connecticut Superior Court entered “a default and a judgment”

of forfeiture and awarded Garofalo’s Range Rover to the Simsbury Police Department. Defs.’

Rule 56(a)1 at ¶ 11.

       At Garofalo’s sentencing hearing on November 3, 2017, the presiding Judge stated that

the vehicle “can be returned” to him if it had been seized “and is being held.” Pl.’s ex. J. (ECF

No. 38 at 41. Although a prosecutor had been advised of the forfeiture proceedings, it does not

appear from the transcript of the proceeding that the prosecutor present was aware of or advised

the judge that the Plaintiff’s vehicle had been forfeited and could not be returned.

       In an affidavit, Garofalo’s criminal attorney, John O’Brien, avers that after the sentencing

hearing, he telephoned the Simsbury Police to make arrangements for the release and return of

the vehicle but was informed that the vehicle had been disposed of by sale at an auction more

than a year earlier after it had been ordered forfeited by the state court. Pl.’s ex. K, O’Brien Aff.

at ¶ 9 (ECF No. 38 at 44). Garofalo avers that he learned that his vehicle had been awarded to the

Simsbury Police Department on December 13, 2017. Pl.’s declar. (ECF No. 38 at 31).

       DISCUSSION

       In its initial review order, the Court construed Garofalo’s complaint that he did not

receive any notice from the Defendants that his vehicle was the subject of forfeiture proceedings

                                                  5
          Case 3:19-cv-01587-KAD Document 46 Filed 08/02/21 Page 6 of 13




as stating a Fourteenth Amendment procedural due process violation. Initial Review Order (ECF

No. 10 at 6).

        The Fourteenth Amendment’s Due Process Clause “protects persons against deprivations

of life, liberty, or property.” U.S Const. amend. XIV. To allege a violation of procedural due

process rights, a plaintiff must “first identify a property right, second show that the [State] has

deprived him of that right, and third show that the deprivation was effected without due

process.” Local 342, Long Island Pub. Serv. Emps., UMD, ILA, AFL–CIO v. Town Bd. of

Huntington, 31 F.3d 1191, 1194 (2d Cir. 1994) (citation omitted). A procedural due process

claim has two elements: “(1) the existence of a property or liberty interest that was deprived and

(2) deprivation of that interest without due process.” Bryant v. N.Y. State Educ. Dep't, 692 F.3d

202, 218 (2d Cir. 2012). In general, under the Due Process Clause “individuals must receive

notice and opportunity to be heard before the Government deprives them of property.” United

States v. James Daniel Good Real Prop., 510 U.S. 43, 48 (1993). Notice is reasonable if it is

“calculated, under all the circumstances, to apprise interested parties of the pendency of the

action and afford them an opportunity to present their objections.” Mullane v. Central Hanover

Bank & Trust Co., 339 U.S. 306, 314 (1950) (citations omitted). To determine whether a

constitutional violation has occurred, the court must consider the process provided by the State

and determine whether that process was constitutionally adequate. See Zinnermon v. Burch, 494

U.S. 113, 126, (1990).

        Here, Plaintiff clearly had a property interest in his vehicle. The question then is whether

the Defendants afforded him the due process constitutionally required before depriving him of

that interest.


                                                  6
         Case 3:19-cv-01587-KAD Document 46 Filed 08/02/21 Page 7 of 13




       Of primary importance in answering this question is that “in this Circuit that ‘personal

involvement of defendants in alleged constitutional deprivations is a prerequisite to an award of

damages under § 1983.’” Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (quoting Moffitt v.

Town of Brookfield, 950 F.2d 880, 885 (2d Cir. 1991)). In order to “hold a state official liable

under § 1983, a plaintiff must plead and prove the elements of the underlying constitutional

violation directly against the official.” Tangreti v. Bachman, 983 F.3d 609, 620 (2d Cir. 2020). In

other words, even if Plaintiff did not receive adequate notice prior to the forfeiture of his vehicle,

the Defendants must have been involved in and responsible for that failure. Here, as discussed

below, the evidentiary record and the relevant statutory scheme set forth under Section 54-33g(a)

demonstrate that Defendants Sheehan and Sagan had no (and could not have) direct personal

involvement in the failure to provide adequate notice of the forfeiture proceeding to Garofalo.

       With respect to the forfeiture of money or property tied to the commission of criminal

offenses, Connecticut General Statutes 54-33g(a) provided, relevant part:

       When any property believed to be possessed, controlled, designed or intended for use or
       which is or has been used or which may be used as a means of committing any criminal
       offense, or which constitutes the proceeds of the commission of any criminal offense,
       except a violation of section 21a-267, 21a-277, 21a-278 or 21a-279, has been seized as a
       result of a lawful arrest or lawful search, which the state claims to be a nuisance and
       desires to have destroyed or disposed of in accordance with the provisions of this section,
       the Chief State's Attorney or a deputy chief state's attorney, state's attorney or assistant or
       deputy assistant state's attorney may petition the court not later than ninety days after the
       seizure, in the nature of a proceeding in rem, to order forfeiture of such property. Such
       proceeding shall be deemed a civil suit in equity, in which the state shall have the burden
       of proving all material facts by clear and convincing evidence. The court shall identify
       the owner of such property and any other person as appears to have an interest in such
       property and order the state to give notice to such owner and any interested person by
       certified or registered mail. The court shall promptly, but not less than two weeks after
       such notice, hold a hearing on the petition.

Conn. Gen. Stat. Ann. § 54-33g (West) (effective October 1, 2014 to September 30, 2017).


                                                  7
           Case 3:19-cv-01587-KAD Document 46 Filed 08/02/21 Page 8 of 13




         By its plain meaning,6 the “state” makes the determination as to whether to seek

forfeiture.7 And if such a determination is made, as it was here, the statute authorizes only the

Chief State’s Attorney, the deputy chief state’s attorney, a state’s attorney or assistant or deputy

state’s attorney to initiate forfeiture proceedings. The statute then requires “the court” to order

“the state” to give notice consistent with the statutes’ provisions. Here, consistent with the

statute’s requirements, the Asset Forfeiture Bureau of the Chief State’s Attorney’s office

initiated and prosecuted the forfeiture proceeding of Plaintiff’s vehicle. And it was the Asset

Forfeiture Bureau of the Chief State’s Attorney’s office that first sent notice by certified mail to

the Plaintiff’s pre-incarceration address and thereafter published notice in the newspaper, in each

case acting upon court order.8




6   The Connecticut Supreme Court has set forth the general principles of statutory construction:

         When construing a statute, [o]ur fundamental objective is to ascertain and give effect to the apparent intent
         of the legislature.... In other words, we seek to determine, in a reasoned manner, the meaning of the
         statutory language as applied to the facts of [the] case, including the question of whether the language
         actually does apply.... In seeking to determine that meaning, General Statutes § 1-2z directs us first to
         consider the text of the statute itself and its relationship to other statutes. If, after examining such text and
         considering such relationship, the meaning of such text is plain and unambiguous and does not yield absurd
         or unworkable results, extratextual evidence of the meaning of the statute shall not be considered.

Rutter v. Janis, 334 Conn. 722, 730 (2020) (quoting Sena v. American Medical Response of Connecticut, Inc., 333
Conn. 30, 45–46 (2019).
7 In this vein, Garofalo argues that the vehicle was not subject to forfeiture at all under the statute and the

Defendants deceived the Asset Forfeiture Bureau into believing otherwise. First, this claim appears nowhere in the
Complaint. Notwithstanding, per the statute, it is the state which ascertains the applicability of the statute; the state
that bears the burden of proof and the state that ultimately is responsible for compliance with the statute. This
untimely argument, therefore, fares no better than the procedural due process claim.
8 It is further worth noting that the legislative history of Section 54-33g(a) reflects that the legislature intended to

(and did) eliminate any role of a municipal police officer in providing property owners with notice of a forfeiture.
Public Act No. 14-233 (effective on October 1, 2014) amended 54-33(g) by removing a provision that permitted a
local or state police officer to serve a notice summons and instead required the “state to give notice” to the property
owner. See CRIMES AND OFFENSES—OMNIBUS AMENDMENTS, 2014 Conn. Legis. Serv. P.A. 14-233 (H.B.
5586) (WEST). Accordingly, the legislative history reveals that the statute’s reference to “the state” contemplates
only action by those acting through agency of the State of Connecticut.
                                                            8
         Case 3:19-cv-01587-KAD Document 46 Filed 08/02/21 Page 9 of 13




       Accordingly, the named Defendants had no involvement, or even the statutory authority

to become involved, in the manner and means of providing notice to the Plaintiff of the forfeiture

proceedings. To be clear, this is not to say that a police officer could never be personally

involved in a due process violation stemming from the forfeiture of seized property, as the

requirements of due process are not themselves defined by the statute. But on the specific facts

of this case, where the Defendants only requested that the forfeiture proceedings be considered

and initiated, and thereafter had no role in that process, the personal involvement requirement of

a §1983 claim is not satisfied.

       Garofalo counters that the State should have been on notice that Garofalo was in prison

and that, as an incarcerated individual, he had no access to notice published in a newspaper. See

Pl’s Mem. at 6 (ECF No. 38); Pl.’s Rule 56(a)2 at ¶ 8 (ECF No. 38). The Court first observes

that the circumstances of this case raise questions as to the equity of the state’s conduct. For

example, although the Asset Forfeiture Bureau had notified the prosecutor as to the initiation of

forfeiture proceedings, the prosecutor did not in turn advise the Plaintiff, his attorney or the court

of same. And certainly, the Asset Forfeiture Bureau was aware of the pendency of the criminal

charges and could have ascertained that the Plaintiff was incarcerated and could have, itself,

notified the Plaintiff through his attorney. It did not do so and instead chose to simply notify the

prosecutor. So although notice under these circumstances may well comport with constitutional

mandates, see, Torres v. Town of Bristol, No. 3:13-CV-1335 (SRU), 2015 WL 1442722, at *9

(D. Conn. Mar. 27, 2015) (finding notice and asset forfeiture hearing under Connecticut General

Statutes § 54-36 and the right to appeal sufficient to satisfy due process), it seems to the Court

that when there are available options for giving actual notice, the better practice would be to


                                                  9
          Case 3:19-cv-01587-KAD Document 46 Filed 08/02/21 Page 10 of 13




choose those options. Ultimately however, whether the State Asset Forfeiture Bureau’s complied

with due process standards is not at issue because the named defendants in this case are

Simsbury Police Department officers Sheehan and Sagan.

         Garofalo also asserts that the Asset Forfeiture Bureau was “commissioned” by the

Simsbury Police Department to prosecute the forfeiture against Garofalo’s property and that the

Asset Forfeiture Bureau was “acting on behalf of the defendants’ material misrepresentations[.]”

Pl.’s Opp. at 5-6 (ECF No. 38). Defendants did submit documents to the Asset Forfeiture Bureau

to request forfeiture of Garofalo’s vehicle identifying Plaintiff’s address as 20 Selma Court in

Simsbury, Connecticut. But as the court transcript shows, the Connecticut Superior Court

approved the State’s request to continue the forfeiture proceeding until additional attempts to

provide notice by publication were made in light of the unsuccessful notice by certified mail.

Pl.’s ex. P (ECF No. 38 at 53). Again, there is no evidence that either Defendant Sheehan or

Sagan had any role in the Asset Forfeiture Bureau’s decision on how to provide reasonable

notice to Garofalo once certified mail was unsuccessful. Nor is there any indication that

Defendants intentionally misrepresented Garofalo’s address as the record is clear that the vehicle

was seized at the address listed.9

         Finally, even if Defendants could be considered to be have personal involvement in a due

process violation by requesting the vehicle’s forfeiture and/or by providing forms listing

Garofalo’s address at 20 Selma Court, Simsbury, CT 06089, Defendants are still shielded from

damages by qualified immunity.


9 The Plaintiff does not assert that this was not his residence at the time of his arrest and acknowledges in his
complaint that the defendants were at his residence on two separate occasions – once during the investigation at
which point the Land Rover was seized, and once to effectuate his arrest. Rather, he relies upon the fact of his
incarceration as rendering this address unreasonable and deceptive.
                                                         10
        Case 3:19-cv-01587-KAD Document 46 Filed 08/02/21 Page 11 of 13




       Qualified immunity “protects government officials ‘from liability for civil damages insofar

as their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Qualified immunity “affords government

officials ‘breathing room’ to make reasonable—even if sometimes mistaken—decisions.” Distiso

v. Cook, 691 F.3d 226, 240 (2d Cir. 2012) (quoting Messerschmidt v. Millender, 565 U.S. 535, 553

(2012)). “The qualified immunity standard is ‘forgiving’ and ‘protects all but the plainly

incompetent or those who knowingly violate the law.’” Grice v. McVeigh, 873 F.3d 162, 166 (2d

Cir. 2017) (quoting Amore v. Novarro, 624 F.3d 522, 530 (2d Cir. 2010)).

       “The doctrine of qualified immunity shields officials from civil liability so long as their

conduct does not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (internal quotations and

citations omitted). The Court has discretion to determine the order in which it will address the

inquiries required when assessing the applicability of qualified immunity. See Johnson v. Perry,

859 F.3d 156, 170 (2d Cir. 2017) (quoting Pearson, 555 U.S. at 236).

       A right is clearly established if, “at the time of the challenged conduct ... every ‘reasonable

official would have understood that what he is doing violates that right.’” Ashcroft v. al-Kidd, 563

U.S. 731 (2011) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). There is no

requirement that a case have been decided which is directly on point, “but existing precedent must

have placed the statutory or constitutional question beyond debate.” Id.

       In addition, qualified immunity protects state actors when it was objectively reasonable for

the state actor to believe that his conduct did not violate a clearly established right. Manganiello


                                                11
        Case 3:19-cv-01587-KAD Document 46 Filed 08/02/21 Page 12 of 13




v. City of New York, 612 F.3d 149, 165 (2d Cir. 2010). “If a reasonable officer might not have

known for certain that the conduct was unlawful – then the officer is immune from liability.” Ziglar

v. Abbasi, 137 S. Ct. 1843, 1867 (2017). Therefore, the question this Court first asks is whether it

was objectively reasonable for any of the defendants to believe their conduct was not unlawful at

the time. Simpson v. City of New York, 793 F.3d 259, 268 (2d Cir. 2015).

       Here, the statutory scheme places the responsibility for deciding whether to initiate asset

forfeiture and the conduct of asset forfeiture proceedings thereafter with the state, here the Asset

Forfeiture Bureau. Thus, it was objectively reasonable for Defendants to rely upon the Asset

Forfeiture Bureau to assess the case and undertake the forfeiture in compliance with due process

standards. For the same reason, it was also objectively reasonable for Defendants to believe that

they had did not violate Garofalo’s Fourteenth Amendment rights by making a request for the

Asset Forfeiture Bureau to pursue the forfeiture of Garofalo’s property and by sending forms

listing Garofalo’s address as 20 Selma Court. See Gardiner v. Inc. Vill. of Endicott, 50 F.3d 151,

156 (2d Cir. 1995) (noting “it is essential that police officers and school officials can rely on

each other” and therefore it was “objectively reasonable for police officers to rely on

the representations of a school official that a parent has consented to the removal of a child from

school without conducting an independent inquiry, absent unusual circumstances that would

warrant such inquiry.”). Accordingly, Defendants’ motion for summary judgment may also be

granted in Defendants’ favor on the basis of qualified immunity.

                                          CONCLUSION

       For the foregoing reasons, the Court GRANTS the motion for summary judgment (ECF

No. 32). The clerk is instructed to close this case.


                                                 12
Case 3:19-cv-01587-KAD Document 46 Filed 08/02/21 Page 13 of 13




SO ORDERED this 2nd day of August 2021, at Bridgeport, Connecticut.



                                  __/s/____________________
                                  Kari A. Dooley
                                  United States District Judge




                                    13
